
	
		I
		111th CONGRESS
		2d Session
		H. R. 6064
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To provide certain rights to commuters who ride public
		  transportation.
	
	
		1.Short titleThis Act may be cited as the
			 Commuter Bill of Rights Act of
			 2010.
		2.DefinitionsFor purposes of this Act the following
			 definitions apply:
			(1)Eligible
			 recipientThe term
			 eligible recipient means a provider of public transportation.
			(2)Public
			 transportationThe term
			 ‘‘public transportation’’ means transportation by a conveyance that provides
			 regular and continuing general or special transportation to the public, but
			 does not include schoolbus, charter, sightseeing, or intercity bus
			 transportation or intercity passenger rail transportation provided by the
			 entity described in chapter 243 (or a successor to such entity).
			(3)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			3.Commuter Transit
			 Rights Commission
			(a)EstablishmentThere is established an independent
			 commission to be known as the Commuter Transit Rights Commission
			 (hereinafter in this Act referred to as the Commission).
			(b)Duties of the
			 CommissionThe duties of the Commission shall be—
				(1)to evaluate current Federal rules and
			 regulations on commuter safety in emergency situations that govern transit
			 providers;
				(2)to evaluate
			 contingency plans that transit providers use across the United States and
			 identify best practices; and
				(3)to make
			 recommendations to the Secretary of Transportation (referred to in this Act as
			 the Secretary) pursuant to subsection (h).
				(c)Membership
				(1)Number and
			 AppointmentNot later than 60
			 days after the date of enactment of this Act, the Commission, which shall be
			 composed of 12 members, shall be appointed by the Secretary as follows:
					(A)2 members shall be
			 commuters of public transportation.
					(B)2 members shall be
			 experts in rail safety.
					(C)2 members shall be
			 experts in water transportation.
					(D)2 members shall be
			 employees of State transportation agencies.
					(E)2 members shall be
			 experts in passenger safety.
					(F)2 members shall be
			 experts in emergency medicine.
					(2)RestrictionNo
			 employee of the Department of Transportation may serve as a member of the
			 Commission.
				(3)ChairpersonThe
			 Chairperson of the Commission shall be elected by the members at the initial
			 meeting.
				(d)Terms
				(1)In
			 generalEach member shall be
			 appointed for the life of the commission.
				(2)VacanciesA
			 vacancy on the Commission shall be filled in the same manner as the original
			 appointment.
				(3)Pay and travel
			 expenses
					(A)PayExcept as provided in subparagraph (C),
			 each member of the Commission shall be paid at a rate equal to the daily
			 equivalent of the minimum annual rate of basic pay for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day, including travel time, during which he or she is engaged in the actual
			 performance of duties vested in the Commission.
					(B)Travel
			 ExpensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of
			 title 5, United States Code.
					(C)Prohibition of
			 Compensation of Federal EmployeesMembers of the Commission who are full-time
			 officers or employees of the United States or Members of Congress may not
			 receive additional pay, allowances, or benefits by reason of their service on
			 the Commission.
					(e)Meetings
				(1)Initial
			 MeetingNot later than 30
			 days after the date on which all members of the Commission are appointed, the
			 Commission shall hold its first meeting.
				(2)Subsequent
			 MeetingsThe commission shall meet monthly at the call of the
			 Chairperson.
				(3)QuorumA
			 majority of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
				(f)StaffThe
			 Chairperson may appoint and fix the pay of additional personnel as the
			 Chairperson considers appropriate.
			(g)Powers of the
			 Commission
				(1)Hearings and
			 SessionsThe Commission may,
			 for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence as the Commission considers
			 appropriate.
				(2)Powers of
			 Members and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
				(h)Recommendations
				(1)Commuter Bill of
			 RightsNot later than 160 days after its initial meeting, the
			 Commission shall make recommendations to the Secretary that shall be known as
			 the Commuter Bill of Rights. The Commuter Bill of Rights shall
			 include the following:
					(A)A list of
			 situations in which a provider of public transportation shall implement its
			 contingency plan.
					(B)Recommendations
			 for the minimum standards that a contingency plan of a provider of public
			 transportation must meet, including the following:
						(i)Provision of food,
			 water, restrooms, ventilation, and medical services.
						(ii)Distribution of
			 critical information to commuters on a disabled or delayed train or other
			 transit vehicle, including a time frame for when commuters will be permitted to
			 exit such disabled or delayed transit vehicle and how such commuters will be
			 redirected to their final destinations in a timely manner.
						(C)Recommendations for Federal regulations on
			 commuter safety in an emergency situation.
					(2)ProcedureA majority of the Commission shall approve
			 each recommendation before it is included in the Commuter Bill of Rights and
			 submitted to the Secretary.
				(3)Supplemental
			 ReportThe Commission shall
			 submit a supplemental report to the Secretary along with the Commuter Bill of
			 Rights that contains all of the recommendations that the Commission considered,
			 including those recommendations that did not receive a majority vote for
			 inclusion in the Commuter Bill of Rights.
				(i)TerminationThe
			 Commission shall terminate on the date that the Commission submits the Commuter
			 Bill of Rights and supplemental report to the Secretary under subsection
			 (h).
			4.Grant
			 program
			(a)Authorization of
			 grant programThe Secretary
			 may provide grants on a competitive basis to providers of public transportation
			 to develop and implement contingency plans that fulfill the Commuter Bill of
			 Rights.
			(b)Application
				(1)In
			 generalTo be eligible to receive a grant under this section, an
			 eligible recipient shall submit an application not later than 90 days after the
			 Secretary has issued a notice of availability at such time and in such manner
			 as the Secretary may reasonably require.
				(2)Contingency plan
			 implementationAn eligible
			 recipient shall include in its application a cost estimate of implementing the
			 contingency plan to fulfill the Consumer Bill of Rights.
				(3)CertificationWhen
			 submitting an application, a provider of public transportation shall certify to
			 the Secretary that the provider will implement its contingency plan not later
			 than 90 days after receiving a grant under this section.
				(d)Amount of
			 grantsAn eligible recipient may only receive one grant under
			 this section. The amount of such grant shall be the greater of $50,000 or 50
			 percent of the total amount of costs estimated in implementing the Commuter
			 Bill of Rights as determined by the Secretary.
			5.Duties of the
			 Secretary
			(a)In
			 generalThe Secretary shall
			 review the Commuter Bill of Rights submitted by the Commission under section 3
			 and issue regulations to require providers of public transportation to comply
			 with the standards recommended by the Commuter Bill of Rights.
			(b)Federal
			 policiesThe Secretary shall
			 use the Bill of Rights as recommended by the Commission to develop federal
			 policies that will require compliance with the Bill of Rights by commuter
			 transit providers. Such policies shall include—
				(1)a requirement for providers of public
			 transportation to submit for approval by the Secretary a proposed contingency
			 plan meeting minimum standards according to the Bill of Rights;
				(2)a
			 requirement that contingency plans be reviewed and updated as necessary and
			 re-submitted to the Secretary every 5 years; and
				(3)a requirement that providers of public
			 transportation comply with the final rule issued pursuant to subsection (a) not
			 later than 180 days after the rule is issued under subsection (a).
				(c)Penalties and
			 sanctionsThe Secretary may
			 assess appropriate penalties or sanctions for non-compliance as determined by
			 the Secretary against providers of public transportation who fail to submit,
			 obtain approval of, or adhere to its contingency plan.
			(d)Bill of rights
			 to CongressWhen the Secretary receives the Consumer Bill of
			 Rights from the Committee, the Secretary shall forward a copy of such bill of
			 rights to Congress.
			(e)Consumer
			 hotlineThe Secretary shall
			 establish a consumer hotline telephone number for public transportation
			 complaints in which the Secretary responds to consumer complaints not later
			 than 30 days after submission of a complaint.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary, such sums as may be necessary
			 to carry out this Act, to remain available until expended.
		
